UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7634



CARLOS R. MAYBERRY,

                                              Plaintiff - Appellant,

          versus



JOHN DOE #1, Commissioner of Anne Arundel
County District Court; JOHN DOE #2, Second
Commissioner of Anne Arundel County District
Court,   individually   in   their   official
capacity; JOHN SWIVEL, Case Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-2998)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos R. Mayberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carlos R. Mayberry appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).     We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Mayberry v. John Doe #1, No. CA-04-2998

(D. Md. filed Sept. 29, 2004 & entered Sept. 30, 2004).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -